DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 52 have been considered but are moot because the arguments do not apply in view of newly found reference Newman being used in the current rejection.  See the new rejection below.
	
Double Patenting
Claims 52-71 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 10,869,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 52-58, 60-68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0147020 to Baldwin (“Baldwin”) in view of US PG Pub 2014/0283129 to Coronel (“Coronel”) and US PG Pub 2016/0277785 to Newman (“Newman”).
Regarding claim 52, “A method for accessing content utilizing digital rights data” reads on the method/system where a media device captures/identifies plurality of users in viewing area, determines authentication information for each user to obtain/access media services (abstract) disclosed by Baldwin and represented in Fig. 1.
As to “the method comprising: receiving, in association with a first account, a request to access a content item” Baldwin discloses (¶0011, ¶0024) that the user of the media device selects/initiates a content stream as represented in Fig. 1 (elements 101, 106); (¶0017) user can access media service that is associated with a subscription of that user.
As to “retrieving a first set of digital rights data that corresponds to the first account” Baldwin discloses (¶0014) that the system identifies content service system (media asset) associated with a subscription plan for the user (digital rights of the user).
As to “determining, based on the second set of digital rights data, that the second account is authorized to access the content item; and accessing the content item using the second set of digital rights data” Baldwin discloses (¶0013, ¶0036, ¶0042, ¶0074) that the media device generates media services 
Baldwin meets all the limitations of the claim except “determining, based on the first set of digital rights data, that the first account is not authorized to access the content item; and in response to determining that the first account is not authorized to access the content item: identifying a second account that is distinct from the first account; retrieving a second set of digital rights data that corresponds to the second account.”  However, Coronel discloses (¶0015, ¶0016) that each of a plurality of user accounts includes access rights to multiple digital goods such as audio/video content as represented in Fig. 3; (¶0029) when one of the users account does not have access right/restricted to specific content, the system determines another user account with access rights and retrieves/transfers content as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Baldwin’s system by determining whether the first account has access right and if not, retrieve content from the second account as taught by Coronel in order to obtain access right to obtain content.
Combination of Baldwin and Coronel meets all the limitations of the claim except “retrieving a second set of digital rights data that corresponds to the second account, wherein the second set of digital rights data does not correspond to the first account, and wherein the first account retains the first set of digital rights data.”  However, Newman discloses (¶0040, ¶0076) that the television/STB and the mobile device have different credentials accounts where 

Regarding claim 53, “The method of claim 52, wherein the request is received at a first user equipment, and wherein the identifying the second account that is distinct from the first account comprises: detecting a plurality of user devices that are located within proximity of the first user equipment” Baldwin discloses (¶0026) that the plurality of end user devices are associated with various users within the same network.
As to “determining a plurality of user identifiers corresponding to the plurality of user devices; and identifying, based on the plurality of user identifiers, the second account that is distinct from the first account” Baldwin discloses (¶0014, ¶0017, ¶0018) that the system identifies an additional content service system associated with an additional subscription plan for the additional user; (¶0019) responsive to a request, the authentication for additional user is performed.  Baldwin also discloses (¶0041) that based on the subscription plans for the users, the system provides media service associated with the subscription 

Regarding claim 54, “The method of claim 52, wherein the request is received from a first user device corresponding to the first account, and wherein the receiving the request to access the content item comprises: receiving, from the first user device, user input that identifies the content item for consumption” Baldwin discloses (¶0014) that the system identifies content service system (media asset) associated with a subscription plan for the user (digital rights of the user); (¶0011, ¶0024) the user of the media device selects/initiates a content stream associated with the user’s subscription as represented in Fig. 1 (elements 101, 106).

Regarding claim 55, “The method of claim 52, wherein the retrieving the first set of digital rights data that corresponds to the first account comprises: determining a user identifier associated with the first account; and retrieving, using the user identifier associated with the first account, the first set of digital rights data” Baldwin discloses (¶0014) that the system identifies content service system (media asset) associated with a subscription plan for the user (digital rights of the user); (¶0028) an identification of desired service is sent to the provider.

claim 56, “The method of claim 52, wherein the determining that the first account is not authorized to access the content item comprises: determining a content identifier associated with the content item; retrieving, using the content identifier, digital rights data required to access the content item; and comparing the first set of digital rights data with the digital rights data required to access the content item” Coronel discloses (¶0015, ¶0016) that each of a plurality of user accounts includes access rights to multiple digital goods such as audio/video content as represented in Fig. 3; (¶0029) when one of the users account does not have access right/restricted to specific content, the system determines another user account with access rights and retrieves/transfers content as represented in Fig. 3.  

Regarding claim 57, “The method of claim 56, wherein the comparing the first set of digital rights data with the digital rights data required to access the content item comprises comparing a subscription level corresponding to the first set of digital rights data with a subscription level corresponding to the digital rights data required to access the content item” Baldwin discloses (¶0041) that based on the subscription plan for the user, the system provides media service associated with the subscription plan to the user; (¶0028) system uses the authentication data/subscription info of the user to lookup or otherwise identify authentication information for each media service.

claim 58, “The method of claim 52, wherein the determining that the second account is authorized to access the content item comprises: retrieving, using a content identifier associated with the content item, digital rights data required to access the content item; comparing the second set of digital rights data with the digital rights data required to access the content item; and determining, based on the comparing, that the second set of digital rights data matches with the digital rights data required to access the content item” Baldwin discloses (¶0041) that based on the subscription plans for the users, the system provides media service associated with the subscription plans to the media device associated with the user; (¶0028) system uses the authentication data/subscription info of the user to lookup or otherwise identify authentication information for each media service; (¶0013, ¶0036, ¶0042, ¶0074) the media device generates media services available for selection using other users’ subscription plans as represented in Fig. 3 (element 314).

Regarding claim 60, “The method of claim 52, wherein the retrieving the first set of digital rights data that corresponds to the first account comprises: transmitting a query for the first set of digital rights data, wherein the query comprises a user identifier associated with the first account; and based on the query, receiving a data structure that stores the first set of digital rights data” Baldwin discloses (¶0028) that the authentication data from the user device is provided to a translation system, which (¶0031) is the remote server, where (¶0029) the translation system obtains access to the content service as 

Regarding claim 61, “The method of claim 52, further comprising: in response to the determining that the second account is authorized to access the content item, storing a user identifier associated with the second set of digital rights data” Baldwin discloses (¶0028) that the authentication data from the user device is provided to a translation system, which (¶0031) is the remote server, where (¶0029) the translation system obtains access to the content service as represented in Fig. 2A (element 230), and Coronel discloses (¶0018) that the users access rights information is stored in a cloud data store.

Regarding claim 62, see rejection similar to claim 52.

Regarding claim 63, see rejection similar to claim 53.

Regarding claim 64, see rejection similar to claim 54.

Regarding claim 65, see rejection similar to claim 55.

Regarding claim 66, see rejection similar to claim 56.

Regarding claim 67, see rejection similar to claim 57. 

Regarding claim 68, see rejection similar to claim 58.

Regarding claim 70, see rejection similar to claim 60.

Regarding claim 71, see rejection similar to claim 61.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Coronel and Newman, and further in view of US PG Pub 2016/0094678 to Kumar (“Kumar”).
Regarding claim 59, combination of Baldwin, Coronel, and Newman meets all the limitations of the claim except “The method of claim 52, wherein accessing the content item using the second set of digital rights data comprises: setting the second account as a currently selected account to access the content item using the second set of digital rights data for duration of consumption of the content item; and after the consumption of the content item has finished, setting the currently selected account to be the first account.”  However, Kumar discloses (abstract, ¶0070, ¶0157) that the system comprises multiple user accounts such as first user account and the second user account that are associated with the service provider, when the device receives content using the second user account, the second user account becomes an active account; (¶0156, ¶0147) when the application is launched again in future after completion, the first user account becomes active account again.  Therefore, it would have 

Regarding claim 69, see rejection similar to claim 59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425